      Case 2:18-cv-02434-MCE-AC Document 48 Filed 01/07/21 Page 1 of 2


 1   MICHAEL J. HADDAD (State Bar No. 189114)
     JULIA SHERWIN (State Bar No. 189268)
 2   TERESA ALLEN (State Bar No. 264865)
     HADDAD & SHERWIN LLP
 3   505 Seventeenth Street
 4   Oakland, California 94612
     Telephone: (510) 452-5500
 5   Facsimile: (510) 452-5510

 6   Attorneys for Plaintiff
 7
                                   UNITED STATES DISTRICT COURT
 8

 9                                EASTERN DISTRICT OF CALIFORNIA

10
      CARL EDWARDS,                                 )
11                                                  )    No: 2:18-cv-02434-MCE-AC
                     Plaintiff,                     )
12    vs.                                           )
                                                    ) STIPULATION AND ORDER OF
13                                                  ) DISMISSAL WITH PREJUDICE
      CITY OF VALLEJO, a public entity,             )
14    VALLEJO CHIEF OF POLICE                       )
      ANDREW BIDOU, in his individual and           )
15    official capacities, VALLEJO POLICE           )
      OFFICERS SPENCER MUNIZ-                       )
16    BOTTOMLEY, MARK THOMPSON,                     )
                                                    )
      BRETTON WAGONER, SERGEANT                     )
17    STEVE DARDEN, and DOES 1 through              )
18    10, individually, jointly and severally,      )
                                                    )
19                   Defendants.                    )
                                                    )
20

21

22

23

24

25

26

27

28
     No.: 2:18-cv-02434-MCE-AC: STIP AND ORDER OF DISMISSAL WITH PREJUDICE
         Case 2:18-cv-02434-MCE-AC Document 48 Filed 01/07/21 Page 2 of 2


 1           IT IS HEREBY STIPULATED by the parties hereto, through their respective undersigned

 2   counsel, that pursuant to the settlement between the parties in this matter, the above-captioned
 3
     action be dismissed with prejudice in its entirety as to all claims and causes of action, with all
 4
     parties to bear their own costs and attorneys’ fees.
 5

 6   DATED: December 29, 2020                         HADDAD & SHERWIN LLP
 7
                                                      /s/ Julia Sherwin___________
 8                                                    JULIA SHERWIN
                                                      Attorneys for Plaintiff
 9
10

11   DATED: December 29, 2020                         BERTRAND, FOX, ELLIOT, OSMAN, &WENZEL

12
                                                      _ /s/ Richard W. Osman____
13                                                    RICHARD W. OSMAN
                                                      Attorneys for Defendants
14
     .
15

16                                                  ORDER
17           PURSUANT TO STIPULATION, AND GOOD CAUSE APPEARING, IT IS HEREBY
18   ORDERED that this matter be DISMISSED with prejudice in its entirety. All parties shall bear
19   their own costs and attorneys’ fees, and the Clerk of the Court is directed to close the case.
20           IT IS SO ORDERED.
21   Dated: January 7, 2021
22

23
                                                  _______________________________________
24                                                MORRISON C. ENGLAND, JR.
                                                  UNITED STATES DISTRICT JUDGE
25

26

27

28

     No.: 2:18-cv-02434-MCE-AC: STIP AND ORDER OF DISMISSAL                                               1
